Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Non-elected claims 20-26 without traverse have been canceled.
Claims 1-6,8-12,14-19  and 27-29 are allowed.   The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose  a testing system having a combination of  an inspection module including a plurality of levels of inspection chambers in each of which a tester part having a tester configured to perform an electrical inspection of an inspection object and a probe card is accommodated; an aligner module configured to align the inspection object with the tester part; an alignment area in which the aligner module is accommodated; and a loader part configured to load the inspection object into the aligner module and unload the inspection object out of the aligner module, wherein the inspection module is located adjacent to the alignment area, wherein at least the alignment area and the inspection chambers are maintained in a predetermined atmosphere, and wherein a shutter is provided between each of the inspection chambers and the alignment area as recited in claim 1. Claims 2-6,8-12,14-19  and 27-29 depend from allowed claim 1, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
McCloud et al (Pat# 11,175,309) disclose semi-automatic prober.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867